DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/11/2022 has been entered. Claims 13, 20-21, 23-30, 33, 36-39, 43-47, 50, and 52 remain pending in the application. Claim 53 is new. Claim 27 has been withdrawn from further consideration as detailed in the Non-final Office Action mailed 10/18/2019.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 2/2/2022.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 2/2/2022. 
Claim Objections
Claim 21 is objected to because of the following informalities:   
Line 3-4 recites “is applied to the aspiration opening a first direction”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “is applied to the aspiration opening a first direction” with “is applied to the aspiration opening in a first direction”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 21,
Line 1-5 recites “wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in a second direction”. There is not support in the original disclosure for this limitation. The disclosure does not support an arrangement where opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening in a first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in a second direction i.e. an arrangement is not supported where the aspiration opening can only open when pressure is applied in a first direction while the infusion opening is inhibited from opening when pressure is applied in a second direction. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-26, 37, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 21,
	Line 1-5 recites “wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening a first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in a second direction”. Based on the disclosure the aspiration opening opens when pressure is applied in a first direction while the infusion opening remains closed if pressure is applied in a first direction and opens if pressure is applied in a direction opposite to the first direction. Therefore it is unclear based on the disclosure if the claimed first direction and the second direction are intended to be the same direction. Appropriate correction is required. Examiner suggests replacing “wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening in first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in a second direction” with “wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening in a first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in the first direction”. Alternatively the claim could be amended to state “wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening in a first direction, and wherein opening of the aspiration opening is inhibited when pressure is applied in the second direction”. For examination purposes Examiner construes the first direction to be the same as the second direction.
In regard to claim 23,
	Line 3 recites “the device”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the device is the same as the container and catheter of claim 13 or a different device. Appropriate correction is required. For examination purposes Examiner construes the container and catheter to form the device. 
Examiner notes claims 24-26 are similarly rejected by virtue of their dependency on claim 23.
	In regard to claim 37,
Line 1-2 recites “the device”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the device is the same as the container and catheter of claim 13 or a different device. Appropriate correction is required. For examination purposes Examiner construes the container and catheter to form the device.
	In regard to claim 47,
	Line 2 recites “the device”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the device is the same as the container and catheter of claim 13 or a different device. Appropriate correction is required. For examination purposes Examiner construes the container and catheter to form the device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 23-24, 28, 33, 38-39, 43-44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) further in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) further in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241).
In regard to claim 13,
Geiger discloses a method of aspirating and infusing into a subject's cerebrospinal fluid (paragraph [0016]-[0018]: wherein fluid is injected into the cerebrospinal fluid via a first chamber and first lumen and cerebrospinal fluid is removed through the second chamber and second lumen), comprising: 
an implanted container (figure 2, item 204), 
wherein the container is coupled to a catheter (figure 2, item 202; paragraph [0016]), 
[AltContent: textbox (Guide)][AltContent: arrow][AltContent: textbox (Sampling port)][AltContent: arrow][AltContent: textbox (Aspiration lumen)][AltContent: arrow][AltContent: textbox (Infusion pathway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Infusion lumen)][AltContent: arrow][AltContent: textbox (Lateral Ventricle)][AltContent: textbox (202)][AltContent: textbox (204)][AltContent: textbox (Enlarged view of figure 2)]
    PNG
    media_image1.png
    583
    664
    media_image1.png
    Greyscale


wherein the catheter comprises an aspiration lumen (see enlarged view of figure 2 above), an aspiration opening (see enlarged view of figure 2 above wherein an opening is present at the distal end of the aspiration lumen) in fluid communication with the aspiration lumen (paragraph [0016]), an infusion lumen (see enlarged view of figure 2 above), and an infusion opening (see enlarged view of figure 2 above wherein an opening is present at the distal end of the infusion lumen) in fluid communication with the infusion lumen (paragraph [0016]), 
wherein the aspiration lumen and the infusion lumen are fluidically isolated from one another (see figure 2 and paragraph [0016]), 
wherein the container comprises (i) a sampling port (see enlarged view of figure 2 above) in communication with the aspiration lumen (see enlarged view of figure 2 above), wherein the sampling port comprises a guide (see enlarged view of figure 2 above; Examiner notes the above wall labeled guide functions as a guide since it would influence/guide the positioning of fluid or a structure within the sampling port due to its structure), and (ii) an infusion pathway (see enlarged view of figure 2 above) in communication with the infusion lumen (see enlarged view of figure 2 above); 
aspirating the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the sampling port(paragraph [0018]); 
infusing a therapeutic fluid into the subject's cerebrospinal fluid through the infusion pathway, the infusion lumen and the infusion opening (paragraph [0017]).
Geiger fails to disclose penetrating an upper portion of an implanted container using a needle, wherein penetrating the upper portion of the container with the needle causes the needle to be placed in the sampling port, wherein the sampling port comprises a guide configured and arranged to position the needle relative to the aspiration lumen, aspirating the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the sampling port using the needle, and wherein the guide serves as a barrier to inhibit penetration of the needle into the infusion pathway.
John teaches penetrating an upper portion of an implanted container (item 130; paragraph [0025] which supports item 130 can be located internally) using a needle (paragraph [0026]), wherein penetrating the upper portion of the container with the needle causes the needle to be placed in the sampling port (space defined by item 130; paragraph [0026]), and aspirating the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen (item 120), and the sampling port (space defined by item 130) using the needle (paragraph [0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reservoir 204 of Geiger to be self-sealing as taught by paragraph [0026] of John and to include penetrating an upper portion of the implanted container of Geiger using a needle, wherein penetrating the upper portion of the container with the needle causes the needle to be placed in the sampling port and aspirating the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the sampling port using the needle, as taught by John, for the purpose of enabling sampling and testing of fluid (paragraph [0026] of John) and further as evidence by Delgado who supports that withdrawing fluid from a sampling port (item 24) implanted beneath the scalp (similar location of the sampling port of Geiger) using a needle is possible (see figure 1 and column 3, line 32-40 of Delgado).
Geiger in view of John as evidence by Delgado fails to disclose wherein the sampling port comprises a guide configured and arranged to position the needle relative to the aspiration lumen, and wherein the guide serves as a barrier to inhibit penetration of the needle into the infusion pathway.
Moden teaches wherein a port (figure 8, item 80; column 7, line 24-28) comprises a guide (figure 8, item 76; column 7, line 3-11; Examiner notes item 76 is construed as a guide as it guides/influences the placement of the needle due to its structure/material) configured and arranged to position the needle relative to a lumen (item 64; Examiner notes due to the structure of item 64, fluid is fully capable of being infused/aspirated via item 64 and a needle within chamber 80. Examiner notes the guide is configured and arranged to position the needle relative to the lumen since the guide due to its material characteristics as disclosed in column 7, line 1-11 influences the position of the needle i.e. not allowing the needle to travel into chamber 78 when the needle is within chamber 80), and wherein the guide serves as a barrier to inhibit penetration of the needle into the infusion pathway (figure 8, item 78; column 7, line 1-11: wherein the partition is impenetrable; Examiner notes Moden teaches wherein the guide serves as a barrier to inhibit penetration of the needle into the infusion pathway since the guide/barrier is disclosed as being impenetrable and therefore blocks the needle from entering item 78 when the needle is within item 80 and further as evidence by Bark who supports that when a needle 44 comes in contact with an impenetrable barrier 24 the needle is deflected or prevented from passing, see column 4, line 44-52 of Bark).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the guide of Geiger in view of John as evidence by Delgado to be an impenetrable material, as taught by Moden as evidence by Bark, which therefore results in wherein the sampling port comprises a guide configured and arranged to position the needle relative to the aspiration lumen, and wherein the guide serves as a barrier to inhibit penetration of the needle into the infusion pathway for the purpose of utilizing a secure barrier that is impenetrable to separate the container (column 7, line 3-11 of Moden). 
In regard to claim 23,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein the aspiration lumen and the infusion lumen are parallel and adjacent to each other until they reach the container or alternatively for at least a portion of a length of the device (see figure 2 of Geiger).
In regard to claim 24,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 23, wherein the aspiration lumen and the infusion lumen are integrated together and provide for side-by-side flow (see figure 2 of Geiger).
In regard to claim 28,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
A first embodiment of Geiger fails to disclose wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another.
A second embodiment of Geiger teaches wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another (paragraph [0016]: wherein two single lumens may be utilized instead of the dual lumen catheter; Examiner notes the lumens would be coupled to one another at least through their connection to the container).
Further, Geiger teaches that a dual lumen or two single lumen catheters could all be used to achieve the same result (paragraph [0016]) and thus a dual lumen or two single lumen catheters were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute two single lumen catheters in place of the dual lumen catheter of Geiger since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 33,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein at least a portion of the container is formed from a material that is penetrable by the needle and substantially reseals after extraction of the needle (paragraph [0026] of John).
In regard to claim 38,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein the container is located beneath a scalp of the subject (paragraph [0016] of Geiger).
In regard to claim 39,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 38, wherein the container is located outside a skull of the subject (see figure 1 and 2 of Geiger).
In regard to claim 43,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
A first embodiment of Geiger fails to disclose wherein the infusion lumen is fluidically connected to a pump positioned externally or internally relative to the subject, wherein the infusing is performed by the pump.
A second embodiment of Geiger teaches wherein the infusion lumen (figure 3, item 302) is fluidically connected to a pump (figure 3, item 308) positioned externally or internally relative to the subject (see figure 3; paragraph [0023]), wherein the infusing is performed by the pump (paragraph [0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion lumen of the first embodiment of Geiger to include wherein the infusion lumen is fluidically connected to a pump positioned externally or internally relative to the subject, wherein the infusing is performed by the pump, as taught by the second embodiment of Geiger, for the purpose of controllably delivering a fluid (paragraph [0023] of Geiger).
In regard to claim 44,
The first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger teaches the method of claim 43, wherein the pump is located in a torso of the subject (See figure 3 of Geiger, and analysis of claim 43 above).
In regard to claim 47,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, further comprising positioning the device partially in or adjacent to a brain or spinal cord of the subject (see figure 2 of Geiger wherein the device is positioned in the brain), wherein the positioning is performed before the penetrating (see analysis of claim 13 above wherein the device is positioned before the penetrating is preformed to withdraw fluid).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Laske (U.S. patent no 5720720). 
In regard to claim 20,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13. 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose further comprising inhibiting opening of the aspiration opening except when pressure is applied to the aspiration opening and/or inhibiting opening of the infusion opening except when pressure is applied to the infusion opening.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting opening of the infusion opening (figure 14, item 10) except when pressure is applied to the infusion opening (column 19, line 40-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion opening of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include inhibiting opening of the infusion opening except when pressure is applied to the infusion opening, as taught by Laske, therefore resulting in further comprising inhibiting opening of the aspiration opening except when pressure is applied to the aspiration opening and/or inhibiting opening of the infusion opening except when pressure is applied to the infusion opening, for the purpose of preventing fluid from leaking out until a specific pressure is applied to better control delivery (column 19, line 40-61 of Laske). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Luther (U.S. patent no 5522807). 
In regard to claim 21,
Geiger in view of John in view of DiMauro teaches the method of claim 13. 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening a first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in a second direction.
Luther teaches wherein opening of the aspiration opening (item 22) is inhibited except when pressure is applied to the aspiration opening a first direction (see figure 5 and figure 7: wherein the aspiration opening only opens with a decrease in fluid pressure and is not shown as open during an increase in fluid pressure which is depicted in figure 7), and wherein opening of the infusion opening (item 32) is inhibited when pressure is applied in a second direction (For examination purposes the second direction is construed to be the same as the first direction; as shown in figure 5 item 32 is inhibited from opening during the decrease of pressure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion opening and aspiration opening of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein opening of the aspiration opening is inhibited except when pressure is applied to the aspiration opening a first direction, and wherein opening of the infusion opening is inhibited when pressure is applied in a second direction, as taught by Luther, for the purpose of effectively preventing unwanted fluid from exiting/entering the catheter (column 2, line 43-46 of Luther). 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Elias (U.S. PG publication 20150238685).
In regard to claim 25,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 24.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark is silent as to wherein the aspiration lumen and the infusion lumen are circular in cross-section.
Elias teaches a first lumen (figure 2C, item 12) and a second lumen (figure 2C, item 22) are circular in cross-section (paragraph [0047]).
Further, Elias teaches that a circular lumen and any other desired shaped lumen could all be used to achieve the same result (paragraph [0047]) and thus a circular lumen and any other desired shaped lumen were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a circular lumen in place of the lumens of Geiger since it has been held that substituting parts of an invention involves only routine skill in the art. 
In regard to claim 26,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of Elias teaches the method of claim 25, wherein the aspiration lumen and the infusion lumen are each individually circular in cross-section (see analysis of claim 25 above wherein each lumen as modified is individually circular in cross-section; see paragraph [0016] of Geiger which further supports a dual or two single lumen catheters may be equivalently utilized).
Claims 29, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of DiMauro (U.S. PG publication 20100286585) as evidence by Zawacki (U.S. PG publication 20080039774).
In regard to claim 29,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another.
DiMauro teaches wherein the aspiration lumen (figure 1B, item 46; paragraph [0032]) and the infusion lumen (figure 1B, item 48; paragraph [0032]; Examiner notes DiMauro supports that the lumens 46 and 48 can be formed in a single catheter) are different lengths (see figure 1B) and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another (see figure 1B; paragraph [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another, as taught by DiMauro, for the purpose of minimizing co-mingling of aspirated and infused fluid as evidence by Zawacki (see paragraph [0003] of Zawacki which supports it is beneficial to have an aspiration lumen shorter than an infusion lumen to minimize co-mingling of aspirated and infused fluid). 
In regard to claim 50,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration opening and the infusion opening are separated by a distance from 5 mm to 1 cm.
DiMauro teaches wherein the aspiration opening (distal opening of figure 1B, item 46; paragraph [0032]) and the infusion opening (distal opening of figure 1B, item 48; paragraph [0032]; Examiner notes DiMauro supports that the lumens 46 and 48 can be formed in a single catheter) are separated by a distance (see figure 1B; paragraph [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the aspiration opening and the infusion opening are separated by a distance, as taught by DiMauro, for the purpose of minimizing co-mingling of aspirated and infused fluid as evidence by Zawacki (see paragraph [0003] of Zawacki which supports it is beneficial to have an aspiration lumen shorter than an infusion lumen to minimize co-mingling of aspirated and infused fluid). 
It would have been an obvious matter of design choice to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of DiMauro as evidence by Zawacki to include wherein the aspiration opening and the infusion opening are separated by a distance from 5 mm to 1 cm since applicant has not disclosed that having that specific distance of separation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the specific distance of separation, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
In regard to claim 52,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration opening and the infusion opening are separated by a distance along a length of the catheter, wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid.
DiMauro teaches wherein the aspiration opening (distal opening of figure 1B, item 46; paragraph [0032]) and the infusion opening (distal opening of figure 1B, item 48; paragraph [0032]; Examiner notes DiMauro supports that the lumens 46 and 48 can be formed in a single catheter) are separated by a distance along a length of the catheter (see figure 1B; paragraph [0032]), wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid (see paragraph [0032]: Typically, proximal end 51 of first catheter 42 is placed in a first sub-dural location to withdraw cerebrospinal fluid and proximal end 53 is placed in a second sub-dural location, which can be the same or different space, tissue or region of the brain, to return exposed cerebrospinal fluid directly to the brain).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the aspiration opening and the infusion opening are separated by a distance along a length of the catheter, wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid, as taught by DiMauro, for the purpose of minimizing co-mingling of aspirated and infused fluid as evidence by Zawacki (see paragraph [0003] of Zawacki which supports it is beneficial to have an aspiration lumen shorter than an infusion lumen to minimize co-mingling of aspirated and infused fluid). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of East (U.S. PG publication 20150297874).
In regard to claim 30,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein a distal end of the aspiration lumen comprises the aspiration opening and a distal end of the infusion lumen comprises the infusion opening (see figure 2 of Geiger).
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration opening and the infusion opening are directed in substantially opposing directions to inhibit cross contamination of fluids.
Examiner notes paragraph [0068] of Applicant’s disclosure defines substantially opposing directions as at least orthogonally relative to one another.
East teaches an infusion lumen and aspiration lumen (paragraph [0162]: wherein one or more lumens can be dedicated for drug delivery to the ventricle 110 while one or more other lumens can be dedicated for fluid drainage from the ventricle), wherein a distal end of the aspiration lumen (Examiner is construing the entire portion shown in figure 3 of first tip 116 as a distal end of the aspiration lumen) comprises the aspiration opening (opening 118 on first tip 116 that is at a terminal distal end as disclosed in paragraph [0147]) and a distal end of the infusion lumen (Examiner is construing the entire portion shown in figure 3 of second tip 116 as a distal end of the infusion lumen) comprises the infusion opening  (opening 118 on second tip 116 that is formed in the sidewall), wherein the aspiration opening (opening 118 on first tip 116 that is at a terminal distal end as disclosed in paragraph [0147]) and the infusion opening (opening 118 on second tip 116 that is formed in the sidewall) are directed in a substantially opposing directions to inhibit cross contamination of fluids (paragraph [0147]: wherein some openings 118 can be at the terminal distal ends and some can be in a linear or circular pattern which would inhibit cross contamination of fluids due to their placement; Examiner notes opening 118 on first tip at a terminal distal end would be in a substantially opposing direction from a linear opening on the side of second tip).
Further, East teaches that any of a variety of configurations of openings including a helical pattern through the sidewalls, alternatively, or in addition, some or all of the fluid openings can be arranged in a linear pattern, in a circular pattern, and/or as open terminal distal ends of the first and second tips could all be used to achieve the same result (paragraph [0147]) and thus any of a variety of configurations of openings including a helical pattern through the sidewalls, alternatively, or in addition, some or all of the fluid openings can be arranged in a linear pattern, in a circular pattern, and/or as open terminal distal ends of the first and second tips were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an opening in the terminal distal end and an opening in the sidewall at the distal end in place of the arrangement of openings in Geiger since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Jho (U.S. PG publication 20110275930).
In regard to claim 36,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration.
Jho teaches wherein the container (figure 3A, item 12) comprises a marker (figure 3a, item 40) to indicate a position of the barrier and/or the center of the container to target aspiration (see figure 8: wherein the center of the container is indicated by the marker; paragraph [0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration, as taught by Jho, for the purpose of conveniently accessing the access port with a needle (paragraph [0042] of Jho).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Dextradeur (U.S. PG publication 20130253266).
In regard to claim 37,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13. 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein at least a portion of the device is formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial.
Dextradeur teaches wherein at least a portion of the device (figure 1, item 10) is formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial (paragraph [0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify portions of the device of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein at least a portion of the device is formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial, as taught by Dextradeur, for the purpose of protecting against unwanted bacteria/organisms (paragraph [0031] of Dextradeur).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Haase (U.S. patent no 6293922).
In regard to claim 45,
The first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger teaches the method of claim 43.
The first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger fails to disclose wherein the pump is located in an abdomen of the subject.
Haase teaches wherein the pump (figure 2, item 10; Examiner notes the pump is used to infuse fluid into the brain; column 2, line 64-column 3, line 11; see figure 1) is located in an abdomen of the subject (column 2, line 64-column 3, line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pump of the first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger to be located in an abdomen of the subject, as taught by Haase, for the purpose of implanting a pump in a suitable location to enable fluid delivery to the brain (column 2, line 64-column 3, line 9 of Haase). 
Further, Haase teaches that a pump in torso (see figure 2) and a pump in the abdomen (column 2, line 64-column 3, line 11) could all be used to achieve the same result (column 2, line 64-column 3, line 11) and thus a pump in the torso and a pump in the abdomen were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a pump in the abdomen in place of a pump in the torso since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Hildebrand (U.S. PG publication 20050004219).
In regard to claim 46,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein at least a portion of the aspiration lumen and the infusion lumen are located in a spinal canal of the subject.
Hildebrand teaches that positioning a catheter in the spinal canal to deliver fluid to the cerebrospinal fluid and positioning the catheter in a ventricle of the brain to deliver fluid to the cerebrospinal fluid could all be used to achieve the same result (paragraph [0054]) and thus positioning a catheter in the spinal canal to deliver fluid to the cerebrospinal fluid and positioning the catheter in a ventricle of the brain to deliver fluid to the cerebrospinal fluid were art-recognized equivalents at the time the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the catheter of Geiger to be in a spinal canal of the subejct, therefore resulting in at least a portion of the aspiration lumen and infusion lumen are located in a spinal canal of the subject.
Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 52, the prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations the method of claim 13 wherein the guide is cone-shaped.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. Applicant argues on page 10 of 17 if one were to modify Geiger according to John, one would modify the lumber catheter and reservoir system of Geiger rather than the reservoir 204 of Geiger as suggested by the Examiner. Examiner respectfully disagrees. The embodiment of Geiger used in the rejection of claim 13 is used for both aspiration and infusion as disclosed in paragraph [0017]-[0018] of Geiger. Geiger does not discuss specifically how the aspiration occurs in paragraph [0018]. John teaches a useful means of aspiration from an implanted device by using a needle. Additionally Delgado further supports that fluid can be withdrawn from a sampling port implanted beneath the scalp which is a similar location to the sampling port of Geiger. It is noted that the location of the sampling port is not claimed in claim 13. Applicant argues on page 11 of 17 that nothing regarding partition 76 of Moden serves to guide the needle in position relative to the aspiration lumen. Examiner respectfully disagrees. Due to the material structure of the guide as disclosed in column 7, line 1-11 of Moden, the needle is guided/influenced since the guide is impenetrable. For example if the needle is attempted to be forced into chamber 78 while within chamber 80, the guide would guide/redirect the needle to remain within chamber 80. Applicant argues with regard to the dependent claims that the prior art cited does not cure the deficiencies in the teachings of claim 13. See response to arguments with regard to claim 13 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783      
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783